TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00490-CV


In re Edd Hendee, Individually and as Executive Director of C.L.O.U.T.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Following our partial remand of the underlying proceedings to the district court, (1)
Plaintiffs amended their petition.  The State Defendants filed a second plea to the jurisdiction, which
the district court partially sustained and partially denied on August 14, 2007.  The State Defendants
immediately filed an interlocutory appeal under section 51.014(a)(8), civil practice and remedies
code, (2) and filed a "Notice of Automatic Stay" in the district court stating that they were entitled to
the automatic stay of trial court proceedings under section 51.014(b).  Plaintiffs filed an "Emergency
Objection to State Defendants' Notice of Automatic Stay and Request for Reinstatement of Hearing
Date on Plaintiffs' Request for Temporary Injunctive Relief."  On August 21, the district court
denied this relief, finding that "the automatic stay provisions of Tex. Civ. Prac. & Rem. Code
§51.0[1]4 do apply under the facts of the instant case." 
		On August 23, Plaintiffs filed a petition for writ of mandamus seeking relief from the
district court's August 21 order.  Specifically, Plaintiffs request that we (1) find that the automatic
stay provisions do not apply under the facts of the instant case, (2) "restore the original date of
hearing on the plaintiffs' request for temporary injunctive relief," and (3) award attorney's fees to
Plaintiffs as sanctions.  We requested a response from the State Defendants, which was filed today. 
		On this record, we conditionally grant Plaintiffs' petition for writ of mandamus to the
extent of holding that the automatic stay provisions of section 51.014(b) do not apply during the
pendency of the State Defendants' pending interlocutory appeal.  All other requested relief is denied. 


  
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   August 27, 2007
1.   See Hendee v. Dewhurst, No. 03-06-00501-CV, 2007 Tex. App. LEXIS 4149, ___ S.W.3d
___ (Tex. App.--Austin May 25, 2007, pet. denied).
2.   Dewhurst v. Hendee, No. 03-07-00462-CV (Tex. App.--Austin, notice of appeal filed
Aug. 15, 2007).